 

PROMISSORY NOTE

 

$3,700,000.00 Edina, Minnesota   February 15, 2017

 

FOR VALUE RECEIVED, the undersigned, WSI INDUSTRIES, INC., a Minnesota
corporation (hereinafter designated as “Borrower”), promises to pay to the order
of TRADITION CAPITAL BANK, a Minnesota banking corporation (hereinafter referred
to as “Lender”), (Lender and any holder of this Note from time to time are each
hereinafter sometimes referred to as “Holder”), at 7601 France Avenue South,
Suite 140, Edina, Minnesota 55435, or such other place as may hereinafter be
designated from time to time in writing by the Holder hereof, the principal sum
of Three Million Seven Hundred Thousand and 00/100 Dollars ($3,700,000.00)
(hereinafter referred to as the “Loan Amount”), or so much thereof as shall have
been advanced hereunder to or for the benefit of the undersigned pursuant to the
terms of a Loan Agreement of even date herewith made by the Borrower and Lender
(hereinafter referred to as the “Loan Agreement”), together with interest from
the date hereof until fully paid, at the rates hereinafter provided, on the Loan
Amount, from time to time, advanced and remaining unpaid (hereinafter referred
to as the “Principal Balance”). The Principal Balance and interest shall be due
and payable as follows:

 

A. Commencing on the date hereof and continuing through the fifth (5th) annual
anniversary date hereof (the “Change Date”), interest shall accrue on the
Principal Balance at a fixed rate of three and ninety-nine one hundredths
percent (3.99%), and then on the Change Date through the Maturity Date (defined
below), the Interest Rate shall be reset and fixed at two percent (2.0%) over
the Federal Home Loan Bank of Des Moines Five Year Fixed Advanced Rate (the
“FHLBDM Rate”) (such rate as is in effect during the terms hereof is hereafter
referred to as the “Interest Rate”). If the FHLBDM Rate is no longer available,
the Lender shall reasonably select a new index which is based upon comparable
information as the index and shall so notify Borrower. The annual Interest Rate
for the Note is computed on a 365/360 basis; that is, by applying the ratio of
the annual interest rate over a year of 360 days, multiplied by the outstanding
Principal Balance, multiplied by the actual number of days the Principal Balance
is outstanding.

 

B. Borrower shall pay monthly installments of principal and interest with the
Loan Amount amortized over twenty (20) years after applying the Interest Rate,
such monthly payment in the amount of $22,511.23, commencing on March 15, 2017,
and continuing on the same day of each successive month thereafter until
February 15, 2027 (the “Maturity Date”). On the Change Date, the monthly
principal and interest payments shall be recalculated based on the change in the
Interest Rate with the Loan Amount continuing to be amortized over twenty (20)
years with such new monthly payments commencing on March 15, 2022 and continuing
on the same day of each successive month thereafter until the Maturity Date. On
the Maturity Date, the entire Principal Balance and all accrued and unpaid
interest, late fees and any other amounts shall be paid in full. The Payment
then due is a balloon payment.

 

   

   

 

If any scheduled installment of principal or interest, including but not limited
to the balloon payment, due on the Note is not paid within ten (10) days of the
due date thereof, the Borrower shall pay to the Lender a late charge equal to
five percent (5.0%) of the amount of such late installment, including any
balloon payment.

 

All payments and prepayments shall, at the option of the Lender, be applied
first to any costs of collection, second to any late charges, third to accrued
interest due on the Note, and lastly to principal (with respect to prepayment to
installments of principal, they shall be applied in inverse order of their
maturity on the Note). If Borrower prepays in excess of ten percent (10%) of the
Principal Balance outside of the normal monthly payments, Borrower shall pay to
Lender a prepayment penalty calculated as a specified percentage of the
Principal Balance prepaid in any given year based upon the following:

 

Year 1   Year 2   Year 3   Year 4   Year 5   Year 6   Year 7   Year 8   Year 9  
Year 10   3.0%   3.0%   2.0%   1.0%   1.0%   3.0%   3.0%   2.0%   1.0%   1.0%

 

This Note is secured by, inter alia, a Combination Mortgage, Security Agreement,
Fixture Filing and Assignment of Leases and Rents executed by Borrower in favor
of Lender of even date herewith against certain real property located at 213
Chelsea Road, Monticello, Minnesota (the “Mortgage”), and pursuant to the terms
and conditions contained in the Loan Agreement, which are to be kept and
performed by Borrower are hereby made a part of this Note, and to the same
extent and with the same force and effect as if they were fully set forth
herein. The Borrower covenants and agrees to keep and perform them, or cause
them to be kept and performed, strictly in accordance with their terms.

 

Time is of the essence hereof. During the continuance of an Event of Default,
beyond any applicable cure period, as defined in the Loan Agreement, including
failure to pay the balloon payment, Lender, at its option, may also, if
permitted under applicable law, increase the Interest Rate of the Note by five
percent (5.0%), except as expressly stated otherwise in the Loan Agreement. In
the event of a default in the payment of any principal or interest due hereunder
or in the payment or performance of anything by Borrower to be paid or performed
under any of the terms and conditions in this Note or in the Loan Documents
continuing beyond any applicable cure periods, the Holder at its option and
without further notice, demand or presentment for payment to Borrower or others,
may declare immediately due and payable the Principal Balance and interest
accrued thereon, together with any reasonable attorneys’ fees incurred by Holder
in collecting or enforcing payment thereof, whether suit be brought or not, and
all other sums due by Borrower hereunder or under the Loan Documents, anything
herein or in Loan Documents to the contrary notwithstanding, and payment thereof
may be enforced and recovered in whole in or in part at any time by one or more
of the remedies provided to Holder in this Note or in the Loan Documents.

 

The remedies of Holder as provided herein and in the Loan Documents shall be
cumulative and concurrent and may be pursued singly, successively or together,
at the sole discretion of Holder, and may be exercised as often as occasion
therefor shall occur; and the failure to exercise any such right or remedy shall
in no event be construed as a waiver or release thereof.

 

   

   

 

Borrower waives presentment for payment, demand, notice of demand, notice of
nonpayment or dishonor, protest and notice of protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default
or enforcement of the payment of this Note.

 

Holder shall not be deemed by any act of omission or commission to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by the Holder, and then only to the extent specifically set forth in the
writing. A waiver with reference to one event shall not be construed as
continuing or as a bar to or waiver of any right or remedy as to a subsequent
event.

 

All agreements herein are expressly limited so that in no contingency or event
whatsoever shall the amount paid or agreed to be paid to the Holder for the use,
forbearance or detention of the money to be advanced hereunder exceed the
highest lawful rate permissible under applicable usury laws. If from any
circumstances whatsoever fulfillment of any provision hereof at the time
performance of such provisions shall be due shall involve transcending the limit
of validity prescribed by law which a court of competent jurisdiction may deem
applicable hereto, then the obligation to be fulfilled shall be reduced to the
limit of such validity and if from any circumstance the Holder shall ever
receive as interest an amount which would exceed the highest lawful rate, such
amount which would be excessive interest shall be applied to the reduction of
the unpaid principal balance due hereunder and not to the payment of interest.

 

This instrument shall be governed by and construed according to the laws of the
State of Minnesota.

 

[Remainder of this page is intentionally left blank; signature page follows]

 

   

   

 

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note the day and year first above written.

 

  BORROWER:       WSI INDUSTRIES, INC.,   a Minnesota corporation         By:
/s/ Paul D. Sheely   Paul D. Sheely   Its: Chief Financial Officer

 

   

   

